Exhibit 10.53
 
 
LEASE
 
THIS LEASE is made and effective as of the 1st day of March, 2010, by and
between ABK, LLC, an Illinois limited liability company (collectively "Lessor"),
and Secure Data Inc., a Delaware corporation ("Lessee").
 
WHEREAS, Lessor owns certain improved real property located in St. Clair County,
Illinois, which is described as 311 South Lincoln Ave. (the "Real Estate"); and
 
WHEREAS, Lessor desires to lease to Lessee, and Lessee desires to lease from
Lessor, the Demised Premises (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, the parties hereto agree as follows:
 
ARTICLE I
 
DEMISED PREMISES
 
Lessor hereby leases to Lessee and Lessee hereby leases from Lessor, upon and
subject to the terms and conditions hereinafter set forth, the Real Estate
consisting of office space of approximately 1,200 sq. feet located at 311 South
Lincoln Ave., O'Fallon, Illinois 62269, together with the improvements thereon,
and any improvements which may hereafter be made to the Real Estate (all of said
improvements hereinafter sometimes collectively referred to as the
"Improvements"), and all appurtenances, rights, privileges, rights of way and
easements thereunto belonging or appertaining (hereinafter collectively referred
to as the "Demised. Premises").
 
ARTICLE II
 
TERM
 
2.1 Unless terminated earlier as hereinafter provided, the Term of this Lease
shall be for an initial period of three (3) years commencing on March 1, 2010
("Commencement Date") terminating at midnight on February 28, 2013, and, if
Lessee so elects, for any additional periods specified in Article 2.2 hereof.
 
2.2  For purposes of this Lease, whenever the phrase "Lease Term" or the phrase
"Term of this Lease" or any similar phrase is used in this Lease, it shall be
deemed to include the initial period specified in Article 2.1 hereof, and, any
additional periods thereafter as the parties may agree.
 
2.3 In the event the Lessee terminates the Lease prior to the Term of this
Lease, then, in addition to the default provisions set forth in Article XIII
herein below, Lessee shall immediately pay to Lessor one hundred percent (100%)
of the rent that would have been paid had the Lessee remained in possession of
the Demised Premises for the full Term of the Lease.
 
 
-1-

--------------------------------------------------------------------------------

 
2.4 Should Lessee remain in possession of the Demised Premises after the
expiration of the Lease Term, the tenancy under this Lease shall be deemed a
tenancy from month to month at a monthly rental equal to one hundred fifty
percent (150%) of the rent provided for herein for the last month prior to the
expiration of such Term. This Article 2.4 shall not, however, be construed as an
authorization for Lessee to hold over after the expiration of the Lease Term.
 
ARTICLE III
 
RENT
 
3.1 For and during the Term of this Lease, Lessee shall pay annual rent to
Lessor, without demand, deduction or offset, at the rate set forth in this
Article III. Said rent shall be payable at the address set forth beneath
Lessor's signature hereto, or at such other address as Lessor may designate by
notice to Lessee from time to time, and shall be payable in advance in annual
installments on the first (1st) day of each year in cash or by check.
 
3.2 For the period specified in Article 2.1 hereof, and subject to Sections 3.3
and 3.4 below, Lessee shall pay rent to Lessor at the rate of $10.00 per square
foot, based on the Usable Square Footage (hereinafter defined). Rent for any
partial month during the Term shall be prorated and determined on the basis of
the number of days of such month which fall during the Term as compared to the
total number of days in such month. The company also agrees to lease the garage
at 311 South Lincoln for (6) six months from the Commencement Date of this lease
for $1,000 per month.
 
3.3 As of the Commencement Date, Usable Square Footage shall mean 1,200 sq.
feet. Usable Square Footage may be increased from time to time by mutual
agreement of the parties.
 
3.4 As of the Commencement Date, rent is One Thousand Dollars ($1,000.00), and
said rent is subject to adjustment based on increases in the Usable Square
Footage, pursuant to Article 3.3 above for the commercial building, and One
Thousand Dollars ($1,000.00) for the garage at 311 South Lincoln.
 
ARTICLE IV
 
USE OF DEMISED PREMISES
 
Lessee may use the Demised Premises as an office building in order to engage in
the business related to computer support, development and related businesses,
and to transact any lawful business in which Lessee from time to time engages.
Lessee shall not do or permit any act or thing with respect to the use or
maintenance of the Demised Premises which is contrary to any Legal Requirements
or Insurance Requirements. For purposes of this Lease, the term "Legal
Requirements" shall mean (i) the provisions of this Lease and all other
agreements entered into by Lessee with respect to the Demised Premises and (ii)
any law, statute, code, act, zoning requirement, ordinance, order, rule,
regulation or other requirement of any governmental authority having
jurisdiction, which now or at any time may be applicable to the Demised
Premises. For purposes of this Lease, the term "Insurance Requirements" shall
mean the provisions of any insurance policy covering or applicable to the
Demised Premises or the Improvements, or any part thereof, and all requirements
of the issuer of any such policy.
 
 
-2-

--------------------------------------------------------------------------------

 
Common Areas. All automobile parking areas, driveways, sidewalks, bathroom and
front and rear foyers and other common areas or facilities furnished by Lessor,
both inside and outside of the Demised Premises (hereinafter collectively
referred to as the "Common Areas"), for the general and non-exclusive use in
common of Lessee, its employees, agents, invitees, licensees, visitors, and
customers (hereinafter referred to as the "Permitted Users") shall he at all
times subject to the exclusive control and management of Lessor, except as
provided in. Article VIII herein below. During the term of this Lease, Lessee
and Lessee's Permitted Users shall be entitled to use the Common Areas.
 
Unless specifically provided for in this Lease, nothing in this Lease shall be
construed as granting to Lessee or its customers, patrons, invitees, visitors,
or employees a right to park any cars or other vehicles in any parking
facilities in or about the Demised Premises, except on such terms and conditions
as such parking facilities shall be available to the general public.
 
ARTICLE V
 
WARRANTIES AND REPRESENTATIONS; CONDITION OF
DEMISED PREMISES; ZONING AND PERMITS
 
5.1 Lessee hereby represents and warrants as follows:
 
(a)            Lessee is a corporation duly organized and validly existing under
the laws of the State of Delaware, doing business in the State of Illinois;
 
(b)            The execution and delivery of this Lease have been duly
authorized by all necessary action on the part of Lessee and its shareholders;
 
(c)            Lessee has inspected the physical condition of the Demised
Premises and expressly agrees to accept the Demised Premises in its "as is"
condition. Lessor makes no representations or warranties, express or implied, as
to the physical condition of the Demised Premises;
 
(d)            Lessee acknowledges that it is aware of the present zoning of the
Demised Premises and that Lessee's use of the Demised Premises shall at all
times constitute a permissible use under said zoning; and
 
(e)            Lessee shall, at its sole cost and expense, acquire and maintain
all permits and authorizations which are necessary to allow the use of the
Demised Premises as contemplated in this Lease.
 
 
-3-

--------------------------------------------------------------------------------

 
ARTICLE VI
 
ALTERATIONS, ADDITIONS AND IMPROVEMENTS
 
6.1 Lessor has consented to the build out and furnishing of the Demised
Premises, by Lessee and at the expense of Lessee. Lessee shall not make any
further alterations, additions or further improvements to the Demised Premises
without the consent of Lessor which shall not be unreasonably withheld.
 
6.2 Any alterations, additions or further improvements to the Demised Premises
consented to by Lessor shall be made upon the following conditions:
 
(a)           Lessee shall protect, indemnify, save harmless and defend Lessor
and the Demised Premises from and against any and all claims, damages,
penalties, causes of action, liabilities, obligations, costs and expenses, and
including, without limitation, attorney's fees and expenses, imposed upon,
incurred by or asserted against Lessor by reason of any accident, injury to or
death of persons, or loss of or damage to property occurring on or about the
Demised Premises in the process of, or in connection with, such construction.
The foregoing indemnity shall specifically apply to those claims asserting
negligence on the part of Lessor.
 
(b)           Lessee shall pay all costs for construction done or caused to be
done by Lessee on the Demised Premises, and shall protect, indemnify, save
harmless and defend Lessor and the Demised Premises from and against (i) any and
all liabilities, obligations, claims, damages, penalties, causes of action,
costs and expenses, and including, without limitation, attorney's fees and
expenses, imposed upon, incurred by or asserted against Lessor with respect to
such costs and (ii) all mechanic's liens, materialman's liens and laborer's
liens arising from such construction and all attorney's fees and expenses which
may be incurred by Lessor in connection with the removal of such liens.
 
(c)           Lessee shall require Lessee's contractor or contractors to furnish
a performance and payment bond or bonds covering the faithful performance and
completion of all construction work on the Demised Premises and the payment of
all obligations arising in connection therewith. Such bond or bonds shall be in
such form and written by such insurance companies as are acceptable to Lessor in
Lessor's sole discretion, and shall name Lessor and Lessee as co-obligees
thereunder. Lessee shall furnish Lessor with such bond or bonds prior to the
commencement of any construction on the Demise Premises. In addition, Lessee
shall require Lessee's contractor or contractors to pay any subcontractors or
suppliers only in exchange for valid lien waivers.
 
(d)           Lessee or Lessee's contractors shall perform such construction
work in a good and workmanlike manner with the use of first-class materials.
 
(e)           Lessee or Lessee's contractors shall complete all construction
within a reasonable time after Lessor gives its consent to same.


 
-4-

--------------------------------------------------------------------------------

 
(f)           All construction shall meet all. Legal Requirements and Insurance
Requirements.
 
(g)           At all times during construction, Lessee or Lessee's contractors
shall keep all portions of the Demised Premises and the Common Areas free from
dust, loose dirt, debris and equipment as is reasonable.
 
ARTICLE VII
 
MAINTENANCE AND REPAIRS
 
7.1Throughout the term of this Lease, Lessee shall, at Lessee's sole cost and
expense, keep and maintain in good order, condition and repair the Demised
Premises and every part thereof including, without limitation, the Common Areas,
the electrical, plumbing, sewerage, alarm, HVAC and other systems serving the
Demised Premises and all glass; provided, however, that all structural repairs
to the roof, walls and exterior of the Improvements which are needed during the
Term shall be promptly made by Lessor at Lessor's sole cost and expense.
 
7.2 Notwithstanding any provision of this Article VIII, Lessor shall not be
responsible for any structural repairs or replacements which are necessitated by
the negligence of Lessee, but the same shall instead be the obligation of
Lessee.
 
7.3 For purposes of this Article VIII, structural repairs shall be considered
"needed" only if the condition of such item or items in need of repair poses a
safety or health hazard to occupants of the Improvements, or the condition of
the item or items in questions substantially and unreasonably interferes with
Lessee's use and enjoyment of the Demised Premises.
 
7.4 Lessee shall keep all areas outside of the Improvements on the Demised
Premises free and clear of all waste, litter, debris and clutter and Lessee
shall not store or leave any items of personal property outside of the
Improvements.
 
7.5 Lessor and its authorized representatives shall be entitled to enter onto
the Demised Premises at all reasonable times for the purpose of inspecting the
same and making any repairs thereto and performing any work thereon as may be
necessary due to the Lessee's failure to make such repairs or perform such work,
provided Lessor gives notice of the intended entry to Lessee at least
twenty-four (24) hours in advance or in the case of an emergency, no prior
notice shall be necessary. Nothing herein contained shall be construed as
imposing any duty upon Lessor to do any such repair or work and the performance
thereof by Lessor shall not constitute a waiver of Lessee's default in failing
to perform the same.
 
 
-5-

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
SURRENDER
 
Upon the termination or expiration of this Lease, Lessee shall surrender to
Lessor the Demised Premises in good order, condition and repair, in a broom
clean state, reasonable wear and tear excepted.
 
ARTICLE IX
 
INSURANCE
 
9.1           (a) Throughout the Term of this Lease, Lessee shall, at Lessee's
sole cost and expense, keep the Improvements on the Demised Premises insured
against loss or damage by fire and such other risks as are embraced by coverage
of the type customarily included in extended coverage endorsements in an amount
of not less than the replacement cost of said Improvements.
 
(b) Throughout the Term of this Lease, Lessee shall, at Lessee's sole cost and
expense, keep its inventory, equipment and other personal property which may be
located upon the Demised Premises from time to time insured against loss or
damage by fire and such other risks as are embraced by coverage of the type
customarily included in extended coverage endorsements in an amount of not less
than the replacement cost thereof.
 
9.2 Throughout the Term of this Lease, Lessee shall, at Lessee's sole cost and
expense and for the mutual benefit of Lessor and Lessee, as named insureds,
maintain general public liability insurance against claims for bodily injury,
death and/or property damage occurring on, in or about the Demised Premises,
with such insurance to effect protection of not less than One Million Dollars
($1,000,000.00) with respect to injuries suffered by any one person, and not
less than Two Million Dollars ($2,000,000.00) with respect to injuries suffered
in any one occurrence, and not less than One Hundred Thousand Dollars
($100,000.00) with respect to property damage.
 
9.3 The policies of insurance described in Sections 10.1(a), 10.1(b) and 10.2
hereof shall be issued by sound and reputable insurance companies reasonably
acceptable to Lessor. Upon execution of this Lease, and thereafter, upon
Lessor's request from time to time, Lessee shall deliver to Lessor a Certificate
of Insurance for each policy or renewal policy required to be carried by Lessee
under Sections 10.1(a), 10.1(b) and 10.2 hereof, and each such certificate and
insurance policy shall provide that it may not be cancelled or altered without
at least thirty (30) days prior written notice to Lessor.
 
9.4 The policy of liability insurance described in Section 10.2 hereof shall
provide for the proceeds thereunder to be payable to or for the benefit of
Lessor and Lessee as their respective interests may appear and shall contain an
endorsement covering liability assumed by contract in the same policy amounts to
assure Lessee's obligations of indemnity set forth in Articles V and XVII of
this Lease.
 
 
-6-

--------------------------------------------------------------------------------

 
9.5 Lessor hereby releases Lessee and Lessee hereby releases Lessor from and
against any and all claims, demands, liabilities or obligations whatsoever for
damage to the property or loss of rents or profits of either Lessor or Lessee
resulting from or in any way connected with any fire or other casualty whether
or not such fire or other casualty shall have been caused by the negligence or
contributory negligence of either Lessor or Lessee or by any agent, associate or
employee of either of them, to the extent that such damage or loss is reimbursed
under any insurance policy which at the time of such damage or loss permits
waiver of subrogation rights prior to a loss thereunder.
 
ARTICLE X
 
DAMAGE OR DESTRUCTION
 
10.1 If, during the Term of this Lease, the Improvements on the Demised Premises
are damaged by fire or other casualty and such damage renders said Improvements
wholly or substantially unfit for Lessee's occupancy, either Lessor or Lessee
may elect to terminate this Lease by giving written notice thereof to the other
party within thirty (30) days after the date of such damage or destruction. In
the event of such termination (i) Lessee shall be liable for rent hereunder only
up to and including the date of such damage or destruction and (ii) Lessor shall
be entitled to all insurance proceeds paid on account of such damage or
destruction.
 
10.2 If, during the term of this Lease, the Improvements on the Demised Premises
are damaged by fire or other casualty but such damage does not render said
Improvements wholly or substantially unfit for Lessee's occupancy, or if neither
Lessor nor Lessee terminates this Lease pursuant to Section 11.1 hereof, then
this Lease shall remain in full force and effect without abatement of rent and
Lessee shall restore said Improvements to significantly the same value,
condition and character as before such damage or destruction with all reasonable
speed and promptness. If this Lease remains in full force and effect as
aforesaid, the proceeds of insurance paid to Lessee on account of such damage or
destruction shall be applied by Lessee to the cost of restoring said
Improvements.
 
ARTICLE XI
 
CONDEMNATION
 
11.1 If part of the Demised Premises shall be taken or condemned by any
competent authority for any public or quasi-public use or purpose and such
taking or condemnation renders the Demised Premises substantially unsuitable for
Lessee's business use, then the Term of this Lease and the term and estate
hereby granted shall end upon, and not before, the date when the possession of
the part so taken shall be required for such use or purpose and without
apportionment of the condemnation award. In no event shall Lessee have any right
to share in such award or in any judgment for damages caused by such taking.
 
11.2 If part of the Demised Premises shall be taken or condemned by any
competent authority for any public or quasi-public use or purpose but such
taking or condemnation does not render the Demised Premises substantially
unsuitable for Lessee's business use, then this Lease shall continue in full
force and effect without abatement of rent. However, in the case of a taking
described in this Section 12.2, Lessor shall have the right to cancel this Lease
by giving written notice thereof to Lessee within thirty (30) days after the
possession of the part so taken shall be required for such use or purpose. The
Term of this Lease shall end at midnight on the thirtieth (30th) day following
the date that Lessor gives a notice to Lessee in accordance with the previous
sentence. In no event shall Lessee have any right to share in the condemnation
award or in any judgment for damages caused by such taking.
 
 
-7-

--------------------------------------------------------------------------------

 
ARTICLE XII
 
MORTGAGES, LIENS AND ENCUMBRANCES
 
Lessee shall have no right to mortgage or otherwise create a security interest
in Lessee's interest in this Lease or in the Demised Premises. In addition,
Lessee shall not, during the Term of this Lease, create or permit to exist any
other liens or encumbrances against the Demised Premises except for liens and
encumbrances created by Lessor. Lessee may pledge or lease trade fixtures,
equipment and other items which it has the right to remove from the Demised
Premises at the termination of this Lease.
 
ARTICLE XIII
 
DEFAULT
 
13.1 In the event that Lessee shall fail or neglect to do or perform any act or
thing herein provided for Lessee to be done or performed, and such failure shall
continue for ten (10) days after Lessor gives written notice to Lessee
specifying the nature of the act or thing to be done or performed, then Lessor
may, at Lessor's option, do or perform, or cause to be done or performed, such
act or thing, and may enter upon the Demised Premises for such purpose. Upon
demand, Lessee shall pay to Lessor the entire cost and expense incurred by
Lessor in doing such act or thing, including, without limitation, reasonable
attorneys' fees and court costs. Any act or thing done by Lessor pursuant to the
provisions of this Section 14.1 shall not be construed as a waiver of any
covenant, term or condition herein contained, or of the performance thereof.
 
13.2 Any of the following events shall be deemed to be a default by Lessee under
this Lease;
 
(a)           If Lessee shall fail to pay, any installment of rent herein
reserved or any other amount which Lessee is required to pay hereunder, within
ten (10) days after notice from Lessor that Lessee has failed to pay such rent;
 
(b)           If Lessee shall fail to comply with any term, condition or
covenant of this Lease, other than the payment of rent or other amount to be
paid by Lessee hereunder, and shall not cure such failure within twenty (20)
days after Lessor gives written notice thereof to Lessee, or if such failure
cannot reasonably be cured within such twenty (20) day period, then if Lessee
shall not have commenced to cure such failure within such twenty (20) day period
and diligently prosecute same to completion;
 
 
-8-

--------------------------------------------------------------------------------

 
(c)            If Lessee shall become insolvent or shall make a transfer in
fraud of creditors or shall make an assignment for the benefit of creditors;
 
(d)            If Lessee shall file a petition under any section of the Federal
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or any state thereof, or if Lessee shall be adjudged bankrupt or
insolvent in proceedings filed against Lessee thereunder; or
 
(e)            If Lessee shall vacate or abandon the Demised Premises during the
Term of this Lease.
 
13.3 Upon the occurrence of a Default by Lessee hereunder, and in addition to
any other rights and remedies which Lessor may have by law or otherwise, Lessor
shall have the option, in addition to the one hundred percent (100%) required
payment described in Article 2.3 hereinabove, to pursue any one or more of the
following remedies without further notice or demand whatsoever:
 
(a)           Enter upon and take possession of the Demised Premises without
terminating this Lease and without relieving Lessee of Lessee's obligation to
make the monthly payments of rent hereunder, and expel or remove Lessee and any
other person who may be occupying the Demised Premises, or any part thereof,
and, at Lessor's election, either remove or distrain for rent any personal
property of Lessee located on the Demised Premises, and relet the Demised
Premises in the name of Lessor or Lessee at any rental readily obtainable and
receive the rent therefore, and if the rent from such reletting exceeds the
rental herein reserved, then Lessor will not have to pay Lessee the difference.
Lessee shall pay to Lessor, upon Lessor's demand from time to time, the amount
by which the rent derived from such reletting is less than the rent and
additional rent herein reserved plus the expenses incurred by Lessor with
respect to such reletting, including reasonable attorney's fees and brokerage
fees, for the remainder of the Term of this Lease.
 
(b)           Forfeit and terminate this Lease forthwith. In the event of such
termination, Lessee shall immediately surrender the Demised Premises to Lessor,
and if Lessee fails to do so, Lessor may enter upon and take possession of the
Demised Premises and expel or remove Lessee and any other person who may be
occupying the Demised Premises, or any part thereof, and, at Lessor's election,
either remove or distrain for rent any personal property of Lessee located
therein. In the event of forfeiture of this Lease as herein provided, Lessee
agrees that any prepaid rent being held by Lessor hereunder shall be forfeited
to Lessor as liquidated damages for Lessee's default, which liquidated damages
shall be in addition to and not in lieu of any unpaid rent or any other damages
accruing to Lessor by reason of the violation by Lessee of any of the terms,
provisions and covenants of this Lease.
 
 
-9-

--------------------------------------------------------------------------------

 
13.4 Any and all of Lessee's property which may be removed from the Demised
Premises by Lessor pursuant to the provisions of this Article XIV or by law, may
be handled, removed and stored by Lessor at the risk, cost and expense of
Lessee; provided, however, that Lessor shall use reasonable care and caution to
prevent any damage or loss to such property and in removing and storing such
property. Lessee shall pay to Lessor, upon demand, any and all reasonable
charges for storage of such property so long as the same shall be in Lessor's
control. Any such property of Lessee not removed from the Demised Premises or
retaken from storage by Lessee within thirty (30) days after Lessee's right to
possession of the Demised Premises has terminated shall be conclusively deemed
to have been forever abandoned by Lessee, and shall become the property of
Lessor with Lessor given the right to sell or otherwise dispose of such
property.
 
13.5 Upon the occurrence of a default by Lessee, Lessor shall be entitled to
recover from Lessee all reasonable costs, charges, expenses and attorney's fees
incurred in connection therewith and in connection with Lessor's remedies
undertaken on account of such default, whether or not such default is
subsequently cured. Any amount which Lessee is required to pay Lessor hereunder
shall bear interest at the rate of twelve percent (12%) per annum from the due
date of such payment, or from the date of demand for payment when such amount is
payable upon Lessor's demand.
 
ARTICLE XIV
 
QUIET POSSESSION
 
Except in the case of a condemnation or damage to or destruction of the Demised
Premises by fire or other casualty, Lessor hereby covenants that so long as
Lessee performs and keeps all of Lessee's obligations under this Lease, Lessee
shall have the right to possession of the Demised Premises for the Term of this
Lease.
 
ARTICLE XV
 
LESSOR'S AND LESSEE'S PROPERTY
 
15.1 Upon the expiration of the Lease Term, Lessee shall surrender to Lessor the
Demised Premises and Improvements (including any leasehold improvements made by
Lessee pursuant to Article VI hereof) in good order, condition and repair,
reasonable wear and tear and damage by fire or other casualty excepted, and free
and clear of all liens and encumbrances except for liens and encumbrances
created by Lessor. In addition, upon such termination, Lessee shall execute and
deliver to Lessor such documents as may be necessary and desirable to confirm
title to the Improvements in Lessor.
 
15.2 Upon the expiration of the Lease Term, any of Lessee's trade fixtures,
machinery and equipment, furniture and furnishings and other personal property
not constituting a part of the Improvements shall remain the property of Lessee,
and Lessee shall, if not in default hereunder, be entitled to remove the same or
any part thereof to the extent the same may be removed without damaging the
Demised Premises or Improvements or with Lessee repairing any damage to the
Demised Premises or Improvements occurring incident to such removal. Any such
trade fixtures, machinery and equipment, furniture and furnishings and other
personal property not removed within thirty (30) days of the expiration of the
Lease Term shall be deemed abandoned by Lessee and shall become the sole and
absolute property of Lessor. In all events, Lessee shall be liable for any
damage to the Demised Premises or Improvements resulting from removal of any
personal property belonging to Lessee.
 
 
-10-

--------------------------------------------------------------------------------

 
ARTICLE XVI
 
ASSIGNMENT AND SUBLETTING
 
Lessee shall not, without Lessor's prior written consent, (i) assign, convey,
mortgage, pledge, encumber or otherwise transfer (whether voluntarily or
otherwise) this Lease or any interest under it, (ii) allow any transfer thereof
by operation of law, (iii) sublet the Demised Premises or any part thereof, or
(iv) permit the use or occupancy of the Demised Premises or any part thereof for
any purpose other than those to which Lessor has consented under Article IV
hereof. Lessor may grant or withhold its consent to any assignment, sublease or
use proposed by Lessee in Lessor's sole discretion. Any consent by Lessor to an
assignment of this Lease by Lessee or to a subletting of the Demised Premises by
Lessee shall not have the effect of releasing Lessee from Lessee's obligations
hereunder, which shall continue in full force and effect after any such
permitted assignment or subletting.
 
ARTICLE XVII
 
INDEMNIFICATION BY LESSEE
 
Lessee shall protect, indemnify, save harmless and defend Lessor and the Demised
Premises from and against any and all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, and including, without
limitation, attorneys' fees and expenses imposed upon, incurred by or asserted
against Lessor or the Demised Premises by reason of (i) any accident, injury to
or death of persons, or loss of or damage to property occurring on or about the
Demised Premises or adjoining sidewalks or any other matter or thing arising out
of the use or occupation of the Demised Premises or caused by the negligence,
errors, acts or omissions of Lessee, or of Lessee's agents, contractors or
employees or (ii) any failure on the part of Lessee to perform or comply with
any of Lessee's obligations under this Lease. The foregoing indemnity shall
specifically apply to those claims asserting negligence on the part of Lessor.
 
ARTICLE XVIII
 
MISCELLANEOUS
 
18.1 This Lease shall be binding upon and inure to the benefit of Lessor and its
successors and assigns and shall be binding upon and inure to the benefit of
Lessee and its successors and permitted assigns.
 
18.2 Whenever the word "Lessor" is used herein, it shall be construed to include
the successors and assigns of Lessor, and the word "Lessee" shall be construed
to include the successors and permitted assigns of Lessee, and the words Lessor
and Lessee shall include the singular and plural, individual or corporation,
subject always to the restrictions herein contained as to the subletting or
assignment of this Lease; provided, however, that in the event of any sale of
the Demised Premises, Lessor shall be relieved of all liability under any of its
covenants and obligations contained in this Lease with respect to any act,
occurrence or omission occurring after the consummation of such sale, and the
purchaser of the Demised Premises shall be deemed, without any further agreement
between the parties hereto and any such purchaser, to have assumed and agreed to
carry out any and all of the covenants and obligations of Lessor under this
Lease.
 
 
-11-

--------------------------------------------------------------------------------

 
18.3 Lessee shall, without charge at any time and from time to time, within ten
(10) days after request by Lessor, certify by written instrument, duly executed,
acknowledged and delivered:
 
(a)           That this Lease is unmodified and in full force and effect (or, if
there has been modification, that the Lease is in full force and effect as
modified and stating the modifications);
 
(b)           Whether or not there is any existing default in any of Lessor's
obligations under the terms of this Lease; and
 
(c)           The dates, if any, to which the rents and other amounts to be paid
hereunder have been paid in advance.
 
18.4 This Lease may be amended or modified by agreement of the parties hereto.
However, no amendment or modification of this Lease shall be effective unless
evidenced by an agreement in writing signed by Lessor and Lessee.
 
18.5 If requested by Lessee, Lessor and Lessee shall execute and record a
Memorandum of Lease with respect to this Lease in form and substance
satisfactory to Lessor and Lessee. If such a Memorandum of Lease is executed and
recorded, then, upon termination of this Lease, Lessee shall execute and deliver
to Lessor a release of Lessee's interest in the Demised Premises in recordable
form and otherwise in form and substance satisfactory to Lessor.
 
18.6 No party shall be deemed to have waived any right or remedy hereunder
unless such waiver is in writing and signed by the party against whom the waiver
is asserted. A waiver on any one occasion shall not be construed as a waiver
with respect to any subsequent default of any provision of this Lease, nor shall
any delay or omission by either party to seek a remedy for any such default or
to exercise a right hereunder be deemed a waiver by such party of such remedy or
right.
 
18.7 If any term, covenant or condition of this Lease or the application thereof
to any person or circumstance shall be held to be invalid or unenforceable, the
remainder of this Lease or the application of such term, covenant or condition
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

 
 
-12-

--------------------------------------------------------------------------------

 
 
18.8 Lessor shall pay and hold Lessee harmless from any and all fees and
commissions of brokers hired by Lessor with respect to this Lease. Lessee shall
pay and hold Lessor harmless from any and all fees and commissions of brokers
hired by Lessee with respect to this Lease.
 
18.9 This Lease constitutes the entire agreement of Lessor and Lessee with
respect to the matters contained herein and supersede all prior oral and written
proposals, negotiations, representations, communications and agreements between
them.
 
18.10 Titles to Articles and Sections of this Lease are for convenience of
reference only and shall not be used to interpret the provisions hereof.
 
18.11 All notices or other communications contemplated under this Lease shall be
in writing and shall be deemed given to a`party when delivered to such party in
person or, if mailed, when mailed by certified mail, postage prepaid, to the
address set forth beneath such party's signature at the end of this Lease.
Either party may at any time change the address to which notices or other
communications hereunder shall be sent by giving notice of such change to the
other party in accordance with the previous sentence.
 
18.12 This Lease shall be interpreted in accordance with the laws of the State
of Illinois.
 
IN WITNESS WHEREOF, the parties have executed this Lease effective as of the day
and year first above written.
 
"LESSOR"
 
ABK, LLC:
 
By: /s/ Lonnie E. McMinn
Lonnie E. McMinn, sole shareholder
 
"LESSEE"
 
SECURE DATA INC.
 
By: /s/ Raymond J. Kelly
Raymond J. Kelly, President
 
 
 
-13-
 
 